Title: From Alexander Hamilton to Aaron Ogden, 25 March 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            NY. March 25th. 1800
          
          It is my wish that you would look among the officers of the thirteenth regiment for some character qualified to fill the office station of Brigade Inspector — Quarter Master. Captain Meigs has been highly spoken of to me by his Colonel. I mention this mainly to draw call your attention to  this Gentleman, ———— his merits, confiding however that you will have an equal eye to those of other Officers—
           Col. Ogden
        